Citation Nr: 1712281	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  11-22 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher rating for total knee arthroplasty of the left knee due to degenerative joint disease, rated as 100 percent disabling from August 30, 2010, to September 30, 2011, and 30 percent disabling thereafter.

2.  Entitlement to a higher rating for degenerative joint disease of the left knee, rated as 10 percent disabling prior to August 30, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1964 to May 1967 and from August 1973 to July 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a December 2016 hearing before the Board; a transcript of the hearing is associated with the claims file.

The issue of entitlement to a higher rating for degenerative joint disease of the left knee prior to August 30, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At a hearing before the Board in December 2016, prior to the promulgation of a Board decision, the Veteran requested to withdraw the appeal as regards the claim of entitlement to a higher rating for total knee arthroplasty of the left knee due to degenerative joint disease after October 1, 2011; the Veteran requested to continue with the claim only for the period prior to August 30, 2010.


CONCLUSION OF LAW

The criteria have been met for withdrawal of the appeal with respect to the issue of entitlement to a higher rating for total knee arthroplasty due to degenerative joint disease of the left knee, rated as 100 percent disabling from August 30, 2010, to September 30, 2011, and 30 percent disabling thereafter.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

At a hearing December 2016 Board hearing, prior to the promulgation of a Board decision, the Veteran requested to withdraw the appeal as to the claim of entitlement to a higher rating for total knee arthroplasty of the left knee due to degenerative joint disease after October 1, 2011.  The Veteran thereafter stated that she wished to continue with the claim only for the period prior to August 30, 2010.  38 C.F.R. § 20.204.  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to the Veteran's claim on or after August 30, 2010.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal for this period and it is dismissed.


ORDER

The appeal of entitlement to a higher rating for total knee arthroplasty of the left knee due to degenerative joint disease, rated as 100 percent disabling from August 30, 2010, to September 30, 2011, and 30 percent disabling thereafter, is dismissed


REMAND

Remand is necessary to provide additional development.  The Veteran testified at the December 2016 Board hearing that she received medical treatment and physical therapy for her left knee at the Dallas VA Medical Center (VAMC), potentially during the claims period.  Only intermittent VAMC records are currently associated with the claims file; thus, the records should be associated with the file on remand.

In addition, the AOJ must obtain a retrospective VA medical opinion regarding the Veteran's left knee disability.  An examination must determine whether a disability is manifested by weakened movement, excess fatigability, incoordination, or pain, and, where feasible, express these determinations in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also 38 C.F.R. § 4.59.  In a recent decision, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Because the November 2009 VA contract examination did not meet these requirements, the AOJ should attempt to obtain an opinion that retrospectively addresses these elements. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain Dallas VAMC records of medical treatment and physical therapy, to include the period from October 1, 2008, to August 29, 2010.  All efforts to procure the records must be documented in the claims file.   

2.  Request a retrospective VA medical opinion for the Veteran's left knee disability for the period of October 1, 2008, to August 29, 2010.  The electronic claims file must be made available to the opinion provider.  Following a review of the evidence of record, clinical examination results, and the Veteran's statements, the opinion provider should determine the past severity of the Veteran's service-connected left knee disability during the period at issue (October 1, 2008, to August 29, 2010).

The disability determination must include an analysis of any additional disability due to pain, weakness, excess fatigability, or incoordination.  In addition, the analysis must address range of motion of the knee, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing; it should include not only the affected joints of the left leg but also any paired joints.  The opinion should also address whether the left knee was unstable or experienced subluxation during the period and, if so, the severity thereof.    

If the opinion provider cannot provide one or more of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Readjudicate the matter on appeal.  If the benefit sought is not granted in full, issue a supplemental statement of the case to the Veteran and her representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


